Citation Nr: 0810048	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-41 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus and as 
secondary to service-connected arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

This case was remanded by the Board in March 2006 to comply 
with the duty to assist a claimant, including for VA 
treatment records and a VA examination with medical opinions.  
That notice and development was completed.

Although the veteran appeared and testified at a personal 
hearing in May 2005 before a Veterans Law Judge, the Veterans 
Law Judge is no longer with the Board.  The veteran was 
advised of this, and elected to have another personal hearing 
(Travel Board hearing).  For this reason, this case was again 
remanded by the Board in March 2007 to afford the veteran 
another Travel Board hearing.  The veteran appeared and 
testified at a personal hearing in December 2007 before the 
undersigned Acting Veterans Law Judge.


FINDING OF FACT

The weight of the competent evidence demonstrates that the 
veteran's hypertension is not caused or aggravated by service 
or service-connected diabetes mellitus or service-connected 
arteriosclerotic heart disease.


CONCLUSION OF LAW

The criteria for service connection for hypertension, 
including as secondary to service-connected diabetes mellitus 
and as secondary to service-connected arteriosclerotic heart 
disease, have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

The Board finds that VA has met the notice provisions of the 
VCAA.  Letters from the RO dated in June 2003, April 2006, 
and September 2006 satisfied the duty to notify provisions.  
The veteran was apprised of the information and evidence 
necessary to establish claim service connection for 
hypertension.  The veteran was also advised of the evidence 
that VA would seek to provide; and of the information and 
evidence that he was expected to provide.  In addition, he 
was specifically requested to provide any evidence in his 
possession that would support his claims.  See 38 C.F.R. § 
3.159(b)(1).  The veteran was also specifically advised at 
the December 2007 personal hearing of the negative medical 
nexus opinion evidence, of the need to present medical nexus 
evidence relating hypertension to a service-connected 
disability, including that medical treatise evidence showing 
that diabetic symptoms could manifest symptoms prior to 
diagnosis of diabetes mellitus would aid in substantiating 
his claim.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Regarding the duty to assist, VA examinations were conducted 
and medical nexus opinions were rendered.  The veteran has 
not indicated that he has other information or evidence to 
give to VA to substantiate his claim.  The record was held 
open for 30 days following the December 2007 personal hearing 
to allow the veteran and his representative to submit medical 
treatise evidence showing the relationship between 
hypertension and diabetes, as well as private medical opinion 
evidence relating hypertension to diabetes.  The additional 
evidence received with RO waiver was only a duplicate of a 
medical prescription from relating heart disease to diabetes, 
but did not include private medical opinion evidence relating 
the veteran's hypertension to his diabetes, and did not 
include medical treatise evidence tending to show an earlier 
onset of the veteran's diabetes before diagnosis that may 
have included hypertension.  The Board is satisfied that VA 
has sufficiently discharged its duty in this matter.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, because the claim for service connection 
for hypertension is being denied, and no effective date or 
rating percentage will be assigned regarding this issue, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  

Secondary Service Connection for Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran)

The veteran contends that he currently has hypertension that 
is secondary to (caused by or aggravated by) his service-
connected diabetes mellitus or service-connected 
arteriosclerotic heart disease.  He contends that, even 
though his hypertension was diagnosed in 1999, which was a 
couple of years before his service-connected diabetes was 
diagnosed, he had earlier symptoms of diabetes mellitus 
before it was actually diagnosed, so it appears in hindsight 
that the hypertension arose at about the same time as the 
diabetes, so should be considered a diabetic complication.  
He also contends that his hypertension is directly related to 
herbicide exposure in service, even though hypertension is 
not a presumptive disease due to herbicide exposure.

At a previous personal hearing in May 2005 the veteran 
testified that he did not know when he was diagnosed with 
hypertension, but he had been treated since 1999; that a 
doctor in 1999 told him that his hypertension is related to 
service-connected type II diabetes mellitus; he did not have 
any medical evidence to show that hypertension was related to 
diabetes; and he was getting all treatment for diabetes and 
hypertension through VA.  

An October 2006 VA examination report reflects the history of 
the veteran being diagnosed with hypertension and started on 
medication about two years prior to diagnosis of diabetes 
mellitus.  The relevant opinions were that it was "very 
unlikely" that the veteran's hypertension was caused by 
either service-connected diabetes mellitus or service-
connected arteriosclerotic heart disease; and that it was 
"unlikely to be the case" that hypertension was aggravated 
by either service-connected diabetes mellitus or service-
connected arteriosclerotic heart disease.  The bases for the 
opinions were that the (service-connected) arterial sclerotic 
heart disease was mild, and that it was unlikely that it 
would produce hypertension; that the diabetes was diagnosed 
later than the hypertension, and is mild and well controlled; 
the veteran had no renal dysfunction; and it is more likely 
that the hypertension increases the risk of arterial 
sclerotic heart disease in the presence of diabetes, rather 
than the opposite.  

The Board finds that the October 2006 examination report is 
based on an accurate history, included examination and 
clinical findings by a VA physician, addressed the requested 
medical opinions (causation and aggravation), and stated the 
bases for the opinions express.   For these reasons, the 
Board finds that the October 2006 VA examination report is 
adequate for rating purposes.  See 38 C.F.R. §§ 4.1, 4.2 
(2007).  

At the personal hearing in December 2007, the veteran 
testified that he was not sure when he was first diagnosed 
with hypertension, but it was the late 1990s, he thought in 
1998; he went on medication for hypertension in the early to 
mid-1990s; he felt his hypertension and symptoms of diabetes 
were all part of the same process that manifested symptoms he 
notice in about 1994 or 1995; he was not treated by any 
private doctors for hypertension or diabetes, and all 
treatment had been with VA; that Dr. Benton wrote on a 
prescription form in April 2005 that the veteran's heart 
disease was related to service-connected diabetes.   

The veteran subsequently submitted, with initial RO waiver, a 
duplicate copy of an April 2005 doctor's statement from Dr. 
Benton that the veteran's heart disease is related to 
service-connected diabetes.  This opinion does not mention 
hypertension, and thus has no tendency to relate the 
veteran's hypertension to a service-connected disability of 
diabetes mellitus or arteriosclerotic heart disease.  While 
this opinion served as the basis for the July 2005 grant of 
service connection for arteriosclerotic heart disease, it 
does not relate to the current issue on appeal, which is 
service connection for hypertension.  

After a review of the evidence, the Board finds that the 
competent medical evidence of record does not show that the 
veteran's currently diagnosed hypertension is related to 
(caused or aggravated by) service or his service-connected 
diabetes mellitus or service-connected arteriosclerotic heart 
disease.  On the question of direct service connection, the 
Board recognizes that the veteran was exposed to herbicides 
in service; however, hypertension is not one of the 
presumptive diseases for which service incurrence can be 
presumed due to in-service herbicide exposure.  38 C.F.R. 
§ 3.309 (2007).  Service medical records are otherwise 
negative for evidence of cardiovascular injury or disease, 
including hypertension in service, or chronic hypertension or 
high blood pressure in service.  The evidence of record does 
not demonstrate continuous symptoms of hypertension after 
service until diagnosis of hypertension in the 1990s.  
Finally, there is not competent medical opinion evidence of 
record that relates the veteran's currently diagnosed 
hypertension to any in-service injury or disease.  For these 
reasons, a preponderance of the evidence is against the claim 
for hypertension under the theory of direct incurrence in 
service.  

On the theory of secondary service connection, the weight of 
the competent evidence demonstrates that the veteran's 
hypertension is not caused or aggravated by service or 
service-connected diabetes mellitus or service-connected 
arteriosclerotic heart disease.  The October 2006 VA 
examination report and opinions were based on an accurate 
history of hypertension occurring prior to the service-
connected diabetes mellitus.  

Although the veteran testified in 2007 that he believed the 
hypertension and diabetes had an onset at about the same time 
- in the mid-1990s - his testimony regarding the dates of 
diagnosis and treatment for hypertension is inconsistent.  
For example, at the 2005 personal hearing, the veteran 
testified that he did not know when he was diagnosed with 
hypertension, but he had been treated since 1999.  At the 
2007 personal hearing, the veteran testified that, although 
he was not sure when he was first diagnosed with 
hypertension, and thought it was the late 1990s, he was 
already on medication for hypertension in the early to mid-
1990s.   

With regard to the veteran's testimony that he now believes 
that he had earlier symptoms of diabetes mellitus years 
before he was actually diagnosed, there is no competent 
medical evidence to demonstrate earlier onset of diabetes 
mellitus in this case, including competent evidence to 
establish that the veteran had diabetes mellitus prior to 
hypertension, or to show that the diabetes and hypertension 
simultaneously arose.  As indicated, the veteran has not 
submitted any medical opinion or medical treatise evidence 
that would tend to establish an earlier onset of diabetes 
symptoms in this case, even after being advised to do so, and 
offered the additional opportunity to do so. 

The only competent medical opinion evidence in this veteran's 
case weighs against his claim for service connection, and 
there is no favorable competent medical opinion evidence of 
record that weighs in the veteran's claim that tends to show 
that hypertension is caused or aggravated by service or 
service-connected diabetes mellitus or service-connected 
arteriosclerotic heart disease.  While the veteran is 
competent to report any symptoms that he experiences at any 
time, the Court has held that, "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  As 
indicated, the April 2005 medical statement from Dr. Benton 
does not mention hypertension, and thus has no tendency to 
relate the veteran's hypertension to a service-connected 
disability of diabetes mellitus or arteriosclerotic heart 
disease. 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for hypertension, including on theories of 
secondary service connection, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension, including as secondary 
to service-connected diabetes mellitus and as secondary to 
service-connected arteriosclerotic heart disease, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


